Fourth Court of Appeals
                                      San Antonio, Texas
                                              May 14, 2015

                                          No. 04-15-00214-CV

                                      IN RE Juan Miguel MATA

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

       On May 8, 2015, relator Juan Miguel Mata, filed a motion for extension of time to file a
motion for rehearing. The motion is GRANTED. Any motion for rehearing on behalf of relator
should be filed in this court no later than June 8, 2015.

           It is so ORDERED on May 14, 2015.


                                                      PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2714, styled In the Matter of Maria Elena Mata and Juan Miguel Mata,
pending in the County Court, Dimmit County, Texas, the Honorable Francisco G. Ponce presiding.